Title: John Adams to Abigail Adams, 22 April 1789
From: Adams, John
To: Adams, Abigail


        
          New York. April 22. 1789
          My dearest Friend
        
        This is the first Moment I have been able to Seize, in order to acquaint you of my Arrival and Situation. Governor Clinton The Mayor of New York, all the old officers of the Continental Government, and the Clergy, Magistrates and People, have Seemed to emulate the two houses of Congress, in shewing every respect to me and to my office.— For Particulars I must refer you to the public Papers. Yesterday for the first time I attended the Senate. Tomorrow or next day, The President is expected.— Mr Jay with his usual Friendship, has insisted on my taking Apartments in his noble house. No Provision No Arrangement, has been made for the President or Vice P.—and I See, clearly enough, that Minds are not conformed to the Constitution, enough, as yet, to do any Thing, which will Support the Government in the Eyes of the People or of Foreigners. our Country mens Idea of the “L’Air imposant” is yet confined to volunteer Escorts, verbal Compliments &c.
        You and I however, are the two People in the World the best qualified for this Situation. We can conform to our Circumstances.— And if They determine that We must live on little, We will not Spend much.— every Body enquires respectfully / for Mrs A. of her affectionate
        J. A.
      